Citation Nr: 0732154	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to May 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which determined that the veteran was 
not competent to manage his personal affairs to include 
disbursement of funds.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation. 38 C.F.R. § 3.353(a) (2007).  Where there 
is doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Id.  According to 38 C.F.R. § 3.353, 
the regulation governing competency determinations, 
reexamination may be requested if necessary to properly 
evaluate the extent of disability.  See 38 C.F.R. § 3.327(d) 
(2007).

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized VA 
to obtain.  38 U.S.C.A. § 5103A (West 2002).  During the 
April 2007 hearing, the veteran indicated that he completed a 
drug rehabilitation program at St. Jude's Recovery Center in 
August 2005.  He also indicated that he continued to receive 
treatment at the VA Medical Center in Atlanta, and that he 
was last visited by a VA field agent in August 2006.  
Treatment reports from St. Jude's Recovery Center and updated 
VA medical records and field agent reports have not been 
associated with the claims file.  The RO should make an 
effort to obtain any outstanding private treatment records, 
VA medical records, and VA field agent reports and should 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

The veteran is in receipt of a 100 percent rating for 
schizophrenia, paranoid type.  Recent evidence of record 
indicates that the veteran's capacity to manage his own 
affairs may have improved.  A June 2007 VA mental health note 
indicates that the veteran had been seen by his VA 
psychiatrist since March 2007.  The veteran had been clean 
from drugs for the previous 6 months.  The VA psychiatrist 
stated that the veteran appeared to be able to manage his 
funds.  However, he did not indicate that he reviewed the 
veteran's claims file, and did not provide reasons and bases 
for his opinion.

In view of the recent medical opinion indicating that there 
may be some change in the veteran's competency since the 
veteran was last fully examined for this purpose by VA, and 
in light of the absence of recent medical evidence showing 
the current severity of the veteran's service-connected 
schizophrenia, the Board finds that a more detailed VA 
examination is necessary and that current findings regarding 
the veteran's competency should be obtained before the appeal 
is reviewed.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain a release of 
information for the St. Jude's Recovery 
Center in Atlanta, Georgia; thereafter, 
the RO should obtain any outstanding 
treatment records and should associate 
them with the claims file.  All private 
treatment records should be requested 
directly from the healthcare providers.  
The RO should obtain all outstanding VA 
field examination reports and VA 
treatment records from the VA medical 
center in Atlanta, Georgia and should 
associate them with the claims file.  If 
the search for such records has negative 
results, the RO should notify the veteran 
and place a statement to that effect in 
the veteran's claims file.

2. The RO should determine whether a VA 
field examination conducted in conformity 
with M21-1MR, Part 11 (Fiduciary 
Program), Chapter 2 (Field Examinations), 
has been accomplished since the last 
purported one in August 2006.  If not, 
the RO should arrange for such an 
examination to assess the veteran's 
current social, economic and industrial 
adjustment, and ability to administer 
funds without limitation.  Thereafter, 
the RO should associate the field 
examination report with the claims 
folder.

3. After the above actions have been 
accomplished, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether the veteran is 
competent for VA purposes.  The claims 
folder, to include any additional VA and 
private treatment records and field 
examination reports, should be made 
available to the examiner for review 
before the examination.  The examiner 
should state whether it is at least as 
likely as not that the veteran has the 
mental capacity to contract or to manage 
his affairs, including the disbursement 
of funds without limitation.  The 
examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

4.  After all available evidence has been 
associated with the claims file, the RO 
should undertake any additional 
development as deemed necessary.  After 
all development has been completed, the 
RO should review the case again based on 
the additional evidence.  If the benefits 
sought are not granted, the RO should 
furnish the veteran, and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


 
